Per Curiam.

Section 4123.516, Revised Code, reads so far as pertinent:
“A claimant * * * who is dissatisfied with a decision of the administrator * # # may appeal therefrom by filing a notice of appeal with the Bureau of Workmen’s Compensation or with a regional board of review or with the Industrial Commission, within 20 days after the date of receipt of (a) the original decision of the administrator if no application for reconsideration is filed, or (b) notice of the denial by the administrator of an application for reconsideration, or (c) notice of the decision of the administrator upon reconsideration.”
Admittedly, relatrix did not proceed under (a). If she had, her notice of appeal from the administrator’s original decision, not having been filed until December 8, was obviously filed too late because such filing was more than 20 days after she received that decision on October 10. Relatrix contends, however, that the November 14 order of the administrator, finding that the application was filed 11 days after the receipt of the deputy administrator’s finding and that therefore the administrator was without jurisdiction to consider an application for reconsideration, represented either “the denial by the administrator of an application for reconsideration” or “the decision of the administrator upon reconsideration. ’ ’ The difficulty with this contention is that Section 4123.515, Revised Code, which provides for an application for reconsideration of the original decision of the administrator, reads:
“Within ten days of the date of the receipt of the decision of the administrator under this section [denying an award] # * *, the claimant * * * may file with the administrator an application for reconsideration of the claim. ’ ’
No such application for reconsideration was ever filed within ten days, and consequently there was no timely application for reconsideration for the administrator to deny or upon which *449the administrator could make a decision. Hence, the regional board was correct in holding that the merits of the claim were not before it and in affirming the order of the administrator that he was without jurisdiction to consider the application for reconsideration which had not been filed within the time specified by Section 4123.515, Revised Code.
The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Weygandt, C. J., Zimmerman, Tapt, Matthias, Bell, Herbert and O’Neill, JJ., concur.